Ford, Judge:
The proper basis for dutiable purposes of a certain condenser tube cleaning system covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the Court, as follows:
1. That the involved merchandise consists of a condenser tube cleaning system exported from West Germany on or about July 13, 1965.
2. That said merchandise is not on the Final List of articles published by the Secretary of the Treasury (T.D. 54521).
3. That such or similar merchandise is not freely sold or offered for sale for exportation to the United States, nor is it freely offered for sale for domestic consumption in the United States.
*7154. That the cost of material and of fabrication employed in producing such merchandise; the general expenses and profit equal to that usually reflected in sales of merchandise of the same general class or hind as the involved merchandise which are made by producers in West Germany, in the usual wholesale quantities and in the ordinary course of trade, for shipment to the United States; and the cost of packing necessary to place the merchandise in condition ready for shipment to the United States are reflected by the invoice unit value plus 8.39 per cent.
5. That the appeal be submitted for decision on this stipulation.
Upon the record before the court, I find and hold that constructed value, as that value is defined in section 402(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved condenser tube cleaning system and that said value is the invoice unit value, plus 8.39 percent.
Judgment will be entered accordingly.